UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6838



LARRY ARNOLD YOUNG,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:88-cr-00112; 1:04-cv-1282)


Submitted: August 31, 2006                 Decided: September 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry Arnold Young seeks to appeal from the district

court’s    order   construing    his     motion   for    modification      of    his

sentence as a motion under 28 U.S.C. § 2255 (2000), and denying

relief because this was a successive motion for which authorization

had not been obtained.         We find that the district court properly

construed the motion as one under § 2255.                See Raines v. United

States,    423   F.2d   526,   528   &   n.1   (4th     Cir.   1970);    see    also

Gonzalez v. Crosby, 125 S. Ct. 2641, 2647 (2005) (where a motion is

“in substance a successive habeas petition,” it “should be treated

accordingly”).

            Because Young’s motion was properly construed as a § 2255

motion, the order denying the motion is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683 (4th

Cir. 2004).      A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s     assessment     of   his   constitutional        claims   is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                    See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).


                                     - 2 -
We have independently reviewed the record and conclude that Young

has not made the requisite showing.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -